EXHIBIT 10.25


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between
Vesta Insurance Group, Inc. and J. Gordon Gaines, Inc,, both Delaware
corporations, and Vesta Fire Insurance Corporation, an Illinois corporation
(collectively, the “Company”), and W. Perry Cronin, an individual resident of
Birmingham, Alabama (the “Executive”), effective the 5th day of February, 2001
(the “Effective Date”).


RECITALS:

        A.     The Company is a holding company for a group of property and
casualty insurance subsidiaries which offer primary insurance primarily on
personal risks;

        B.     The Executive serves as Senior Vice President, Chief Financial
Officer and Treasurer of the Company and as a member of the Board of Directors
of Vesta Fire Insurance Corporation;

        C.     The Company wishes to assure itself of the continued services of
the Executive so that it will have the continued benefit of his ability,
experience and services, and the Executive is willing to enter into an agreement
to that end, upon the terms and conditions hereinafter set forth; and

        D.     Certain capitalized terms used in this Agreement shall have the
meanings given them in Section 16 hereof.

        NOW, THEREFORE, in consideration of good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
covenant and agree as follows:

        1.     Employment

        (a)     The Company hereby agrees to continue to employ the Executive as
Senior Vice President, Chief Financial Officer and Treasurer of the Company and
any other position agreed upon by the parties; the Company agrees to use its
best efforts to cause Executive to be elected as a member of the Board of
Directors of Vesta Fire Insurance Corporation; and Executive hereby agrees to
serve the Company in the foregoing capacities, upon the terms and conditions set
forth herein. The Executive shall have such authority and responsibilities
consistent with his position that may be set forth in the Company's Bylaws or
assigned by the Board from time to time.

        (b)     The Executive agrees to devote such amount of his time, efforts
and skills as is reasonably necessary to the performance of his duties and
responsibilities under this Agreement; provided, however, that nothing in this
Agreement shall preclude the Executive from devoting reasonable periods required
for (i) participating in professional, educational, philanthropic, public
interests charitable, social or community activities, (ii) serving as a director
or member of an advisory committee of any corporation or other entity that the
Executive is serving on or any other corporation or entity that is not in direct
competition with the Company, or (iii) managing his personal investments,
provided that such activities do not materially interfere with the Executive's
regular performance of his duties and responsibilities hereunder.

        2.     Term.    Unless earlier terminated as provided herein, the
Executive's employment under this Agreement shall be for a term (the "Term") of
three (3) years from the Effective Date. The Term shall be automatically
extended for an additional year on each anniversary of the Effective Date,
unless written notice of non-extension is provided by either party to the other
party at least 90 days prior to such anniversary.

        3.     Compensation and Benefits.   In consideration of the services
rendered by the Executive during the Term, the Company shall pay or provide to
the Executive the amounts and benefits set forth below.

        (a)     Salary.   Executive shall receive an annual base salary of
$250,000. The base salary shall be paid in accordance with the Company's normal
payroll practices. The Executive's base salary shall be reviewed at least
annually by the Compensation Committee for consideration of appropriate merit
increases and, once established, the base salary shall not be decreased during
the Employment Period.

        (b)     Other Incentive Plans.    The Executive shall participate in all
annual and long-term bonus or incentive plans or arrangements in which other
senior executives of the Company of a comparable level are eligible to
participate from time to time, including, without limitation, the Company's Cash
Bonus Plan. The Executive's incentive compensation opportunities under such
plans and arrangements shall be determined from time to time by the Compensation
Committee.

        (c)     Equity Incentives.    The Executive shall be given
consideration, at least annually, by the Compensation Committee for the grant of
options to purchase shares of the common stock of the Company. In addition, the
Executive shall be entitled to receive awards under any stock option, stock
purchase or equity-based incentive compensation plan or arrangement adopted by
the Company from time to time for which senior executives of the Company of a
comparable level are eligible to participate. The Executive's awards under such
plans and arrangements shall be determined from time to time by the Compensation
Committee.

        (d)     Employee Benefits.      The Executive shall be entitled to
participate in all employee benefit plans, programs, practices or arrangements
of the Company in which other senior executives of the Company of a comparable
level are eligible to participate from time to time, including, without
limitation, any qualified or non-qualified pension profit sharing and savings
plans, any death benefit and disability benefit plans, and any medical, dental,
health and welfare plans. Without limiting the generality of the foregoing, the
Company shall provide the Executive with the following:

                  (i)     long-term disability insurance coverage in an amount
and on terms consistent with the coverage in place for other management
personnel of the Company;

                  (ii)     continued provision of life insurance coverage in an
amount and on term consistent with the coverage in place for other management
personnel of the Company; and

                  (iii)     provision of the pension benefits provided under the
Company's Post-Retirement Benefits Plan.

        (e)     Fringe Benefits and Perquisites.   The Executive shall be
entitled to continuation of all fringe benefits and perquisites provided to the
Executive on the Effective Date, and to all fringe benefits and perquisites
which are generally made available to senior executives of the Company of a
comparable level from time to time. Without limiting the generality of the
foregoing, the Company shall provide the Executive with the following:

                  (i)     provision of executive offices and secretarial staff;

                  (ii)     vacation in accordance with the Company's policy for
other senior executives of a comparable level;

                  (iii)     an automobile owned or leased by the Company of a
make and model appropriate for the Executive's position or, in lieu thereof,
provision of a non-accountable automobile allowance in an amount to be
determined from time to time by the Board or the Compensation Committee; and

                  (iv)     continued payment of initiation and other fees and
annual dues for one or more country clubs (but in no event less than one country
club membership of Executive’s choice) and/or dining clubs which the Company was
paying for on the Effective Date, and, payment of dues for any professional
associations of which Executive is a member in furtherance of his duties
hereunder;

                  (v)     reimbursement of all reasonable travel and other
business expenses and disbursements incurred by the Executive in the performance
of his duties under this Agreement, upon proper accounting in accordance with
the Company's normal practices and procedures for reimbursement of business
expenses.

        4.     Termination.

        (a)     The Executive's employment under this Agreement may be
terminated prior to the end of the Term only as follows:

                  (i)     upon the resignation or death of the Executive;

                  (ii)    by the Company due to the Disability of the Executive
upon delivery of a Notice of Termination to the Executive;

                  (iii)    by the Company for Cause upon delivery of a Notice of
Termination to the Executive; and

                  (iv)     by the Executive for Good Reason upon delivery of a
Notice of Termination to the Company after any occurrence of a Change in
Control.

        (b)     If the Executive's employment with the Company shall be
terminated during the Term (1) by reason of the Executive's resignation or
death, or (ii) by the Company for Disability or Cause, the Company shall pay to
the Executive (or in the case of his death, the Executive's estate) within
thirty (30) days after the Termination Date a lump sum cash payment equal to the
Accrued Compensation and, if such termination is other than as a result of
Executive's resignation or by the Company for Cause, the Pro Rata Bonus.

        (c)     If the Executive's employment with the Company shall be
terminated by the Company in violation of this Agreement or by the Executive for
Good Reason, in addition to other rights and remedies available in law or
equity, the Executive shall be entitled to the following:

                   (i)     the Company shall pay the Executive in cash within
thirty (30) days of the Termination Date an amount equal to all Accrued
Compensation and the Pro Rata Bonus,

                   (ii)     the Company shall pay to the Executive in cash at
the end of each of the thirty-six consecutive 30-day periods following the
Termination Date an amount equal to one-twelfth of the sum of the Base Amount
(including any increases in base salary) plus the Bonus Amount (including any
increases in bonus amount) plus all benefits provided in Section 3) hereof, or
in the alternative, the Executive may elect to receive a lump sum equal to the
present value of the payments due under this paragraph (c)(ii), to be payable
within thirty (30) days of such election; provided, however, that such lump sum
amount shall be reduced to its net present value assuming an interest rate equal
to six percent (6%) and 36 equal monthly payments commencing on the Termination
Date,

                  (iii)     for the period from the Termination Date through the
date that Executive attains the age of sixty-five (65) (the “Continuation
Period”), the Company shall at its expense continue on behalf of the Executive
and his dependents and beneficiaries the life insurance, disability, medical,
dental and hospitalization benefits provided (x) in the case of a Change in
Control, to the Executive at any time during the 90-day period prior to the
Change in Control or at any time thereafter or (y) in other instances, to other
similarly situated executives who continue in the employ of the Company during
the Continuation Period. The coverage and benefits (including deductibles and
costs) provided in this Section 4(c)(iii) during the Continuation Period shall
be no less favorable to the Executive and his dependents and beneficiaries than
the most favorable of such coverages and benefits during either of the periods
referred to in clauses (x) and (y) above; provided, however, the Company’s
obligation hereunder with respect to the foregoing benefits shall be limited to
the extent that the Executive obtains any such benefits pursuant to a subsequent
employer’s benefit plans, in which case the Company may reduce the coverage of
any benefits it is required to provide the Executive hereunder as long as the
aggregate coverages and benefits of the combined benefit plans are no less
favorable to the Executive than the coverages and benefits required to be
provided hereunder; provided, further, subject to the last sentence of this
Section 4(c), life insurance shall not be continued longer than three years
after the Termination Date, even if the Executive has not obtained such other
benefits under another employer’s benefit plan, and

                  (iv)     the restrictions on any incentive awards whether now
in effect for, or hereafter granted to, the Executive under any stock option
plan or under any other incentive plan, deferred compensation plan, agreement or
arrangement of the Company of any of its affiliates shall lapse and such
incentive awards shall become 100% accrued and vested, so that, for example, all
stock options and stock appreciation rights granted to the Executive shall be
immediately exercisable and shall be 100% vested, all restrictions on any
restricted stock held by the Executive shall lapse such that the Executive has
full title to such shares, and any deferred compensation payable under any plan,
agreement or arrangement shall accrue in total and be immediately due and
payable in full. The period in which Executive may exercise any option granted
shall be the full term of such option.

This Section 4(c) shall not be interpreted so as to limit any benefits to which
the Executive or his dependents or beneficiaries may be entitled under any of
the Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment, including, without limitation, retiree
medical and life insurance benefits.

     (d)      The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Executive in any subsequent employment except as
provided in Section 4(c)(iii).

     (e)      In the event that any payment or benefit (within the meaning of
Section 28OG(b)(2) of the Internal Revenue Code of 1986, as amended (the
"Code")) to the Executive (or for his benefit) paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in connection
with, or arising out of, his relationship with the Company or a change in
ownership or effective control of the Company or of a substantial portion of its
assets (a "Payment" or "Payments"), would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to any such excise or other taxes (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the "Excise Tax" and any other tax together with any such
interest and penalties are herein referred to as "Other Taxes"), then the
Executive will be entitled to receive an additional payment (a "Gross-Up
Payment") in an amount such that after payment by the Executive of all Excise
Taxes and Other Taxes on the Payments and All Excise Taxes or Other Taxes
imposed upon the Gross-Up Payment, the Executive shall retain that portion of
the Gross-Up Payment equal to the Excise Tax or Other Taxes imposed upon the
Payments.

        5 .     Confidential Information. During the Term and at all times
thereafter, the Executive agrees that he will not divulge to anyone (other than
the Company or any persons employed or designated by the Company) any knowledge
or information of a confidential nature relating to the business of the Company
or any of its subsidiaries or affiliates, including, without limitation, all
types of trade secrets (unless readily ascertainable from public or published
information or trade sources) and confidential commercial information, and the
Executive further agrees not to disclose, publish or make use of any such
knowledge or information without the consent of the Company.

        6.     Successors, Binding Agreement.

         (a)     This Agreement shall be binding upon and shall inure to the
benefit of the Company (including each of its subsidiaries), its successors and
assigns and any person, firm, corporation or other entity which succeeds to all
or substantially all of the business, assets or property of the Company. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the
business, assets or property of the Company, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place,
As used in this Agreement, the "Company" shall mean the Company as hereinbefore
defined and any successor to its business, assets or property as aforesaid which
executes and delivers an agreement provided for in this Section 6 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

        (b)     This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees. If the Executive should die while any amounts are due and
payable to him hereunder, all such amounts, unless otherwise provided herein,
shall be paid to the Executive's designated beneficiary or, if there be no such
designated beneficiary, to the legal representatives of the Executive's estate.

        7.     Fees and Expenses.      To induce the Executive to execute this
Agreement and to provide the Executive with reasonable assurance that the
purposes of this Agreement will not be frustrated by the cost of its enforcement
should the Company fail to perform its obligations under this Agreement or
should the Company or any subsidiary, affiliate or stockholder of the Company
contest the validity or enforceability of this Agreement, the Company shall pay
and be solely responsible for any attorneys' fees and expenses and courts costs
incurred by the Executive as a result of a claim that the Company has breached
or otherwise failed to perform this Agreement or any provision hereof to be
performed by the Company or as a result of the Company or any subsidiary,
affiliate or stockholder of the Company contesting the validity or
enforceability of this Agreement or any provision hereof to be performed by the
Company, in each case regardless of which party, if any, prevails in the
contest.

        8.     Notice.   All notices and other communications provided for in
this Agreement (including the Notice of Termination) shall be in writing and
shall be deemed to have been duly given upon personal delivery or receipt when
sent by certified mail, return receipt requested, postage prepaid, or a
nationally recognized overnight courier service that provides written proof of
delivery, addressed to the respective addresses last given by each party to the
other; provided, however, that all notices to the Company shall be directed to
the attention of the Board of Directors with a copy to the Chief Executive
Officer and the General Counsel of the Company.

        9.     Settlement of Claims.   The Company's obligation to make the
payments provided for in this Agreement and to otherwise perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others. The Company may, however,
withhold from any benefits payable under this Agreement all federal, state, city
or other taxes as shall be required pursuant to any law or governmental
regulation or ruling,

        10.     Modification and Waiver.    No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing and signed by the Executive and the Company. No waiver
by any party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

        11.     Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Alabama without giving
effect to the conflict of laws principles thereof

        12.     Severability,    The provisions of this Agreement shall be
deemed severable, and the invalidity invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof

        13.      Entire Agreement.   This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreement, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof,

        14.     Headings.   The headings of Sections herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

        15.     Counterparts.   This Agreement may be executed in one or more
counterparts, each shall be deemed an original but all of which together shall
constitute one and the same instrument.

        16.     Definitions.   For purposes of this Agreement, the following
terms shall have the following meanings:

        (a)     "Accrued Compensation" shall mean an amount which shall include
all amounts earned or accrued through the Termination Date but not paid as of
the Termination Date, including without limitation, (1) base salary, (ii)
deferred compensation accumulated under any plan, arrangement or agreement,
(iii) reimbursement for reasonable and necessary expenses incurred by the
Executive on behalf of the Company prior to Termination Date, and (iv) bonuses
and incentive compensation, including stock options (other than the Pro Rata
Bonus).

         (b)     "Base Amount" shall mean the greater of the Executive's annual
base salary (1) at the rate in effect on the Termination Date or (ii) the
highest rate in effect at any time during the 90-day period prior to a Change in
Control, and shall include all amounts of his base salary that are deferred
under any plans, arrangements or agreements of the Company or any of its
affiliates.

        (c)     "Board" shall mean the Board of Directors of the Company.

        (d)     "Bonus Amount" shall mean the greater of (i) the most recent
annual cash bonus paid or payable to the Executive, or, if greater, the annual
cash bonus paid or payable for the year ended prior to the fiscal year during
which a Change in Control occurred, or (ii) the average of the annual cash
bonuses paid or payable during the three full fiscal years ended prior to the
Termination Date if greater, the three full fiscal years prior to a Change in
Control (or, in each case, such lesser period for which annual bonuses were paid
or payable to the Executive).

        (e)     The termination of the Executive's employment shall be for
"Cause" if it is a result of any act that (A) constitutes, on the part of the
Executive, fraud, dishonesty gross malfeasance of duty and (B) is demonstrably
likely to lead to material injury to the Company , provided, however, that, such
conduct shall not constitute Cause;

                  (x)     unless (A) there shall have been delivered to the
Executive a written notice setting forth with specificity the reasons that the
Board believes the Executive’s conduct meets the criteria set forth in clause
(i), (B) the Executive shall have been provided the opportunity to be heard in
person by the Board (with the assistance of the Executive’s counsel if the
Executive so desires), and (C) after such hearing, the termination is evidenced
by a resolution adopted in good faith by two-thirds of the members of the Board
(other than the Executive); or

                  (y)     if such conduct was believed by the Executive in good
Faith to have been in or not opposed to the interests of the Company.

        (f)     A "Change in Control" shall mean the occurrence during the Term
of any of the following events:

                  (i)     An acquisition (other than directly from the Company)
of any voting securities of the Company (the “Voting Securities”) by an “Person”
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934 (the “1934 Act”)) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of 20% or more of the combined voting power of the Company’s
then outstanding Voting Securities; provided, however, that in determining
whether a Change in Control has occurred, Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
part thereof maintained by (x) the Company or (y) any corporation or other
Person of which a majority of its voting power or its equity securities or
equity interest is owned directly or indirectly by the Company (a “Subsidiary”),
(B) the Company or any 80% owned subsidiary, (C) any Person in connection with a
“Non-Control Transaction” (as hereinafter defined).

               (ii)     The individuals who, as of the date of this Agreement,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board
with no more than one (1) member of the Incumbent Board voting against such new
director, such new director shall, for purposes of this Agreement, be considered
as a member of the Incumbent Board; provided, further, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the 1934 Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest, or

                  (iii)     Approval by stockholders of the Company of:

                       (A)     A merger, consolidation of reorganization
involving the Company, unless

                       (1)     the stockholders of the Company, immediately
before such merger, consolidation or reorganization, own, directly or
indirectly, immediately following such merger, consolidation or reorganization,
a least two-thirds of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger of consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization, and

                       (2)     the individuals who were members of the Incumbent
Board immediately prior to the execution of the agreement providing for such
merger, consolidation or reorganization constitute at least two-thirds of the
members of the board of directors of the Surviving Corporation.

                       (A transaction described in the immediately preceding
clauses (1) and (2) shall herein be referred to as a “Non-Control Transaction.”)

                    (B)     A complete liquidation, or dissolution of the
Company, or

                    (C)     An agreement for the sale or other disposition of
all or substantially all of the assets of the Company to any Person,

                (iv) Notwithstanding anything contained in this Agreement to the
contrary, if the Executive’s employment is terminated prior to a Change in
Control and the Executive reasonably demonstrates that such termination (A) was
at the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control and who effectuates a Change
in Control (a “Third Party”) or (B) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes of this Agreement, the date of a Change in Control with respect to the
Executive shall mean the date immediately prior to the date of such termination
of the Executive’s employment.

        (g)     "Compensation Committee" shall mean the Compensation Committee
of the Board.

        (h)     "Disability" shall mean the inability of the Executive to
perform his duties to the Company on account of physical or mental illness for a
period of six consecutive full months, or for a period of eight full months
during any 12-month period. The Executive's employment shall terminate in such a
case on the last day of the applicable period; provided, however, in no event
shall the Executive be terminated by reason of Disability unless (i) the
Executive is eligible for the long-term disability benefits set forth in Section
3(e)(i) hereof and (ii) the Executive receives written notice from the Company,
at least 30 days in advance of such termination, stating its intention to
terminate the Executive for reason of Disability and setting forth in reasonable
detail the facts and circumstances claimed to provide a basis for such
termination.

        (i)     "Effective Date" shall mean the day and year first above
written.

        (j)     "Good Reason" shall mean the occurrence at any time within three
(3) years following Change in Control of any of the events or conditions
described in subsections (i) through (viii) hereof

                (i)     a change in the Executive’s status, title, position or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from his status,
office, title, position or responsibilities as in effect at any time within 90
days preceding the date of a Change in Control or at any time thereafter the
assignment to the Executive of any duties or responsibilities which, in the
Executive’s reasonable ‘judgment, are inconsistent with his status, office,
title, position or responsibilities as in effect at any time within 90 days
preceding the date of a Change in Control or at any time thereafter; any removal
of the Executive from, or failure to reappoint or reelect him to, any such
status, office, title, position or responsibility, or any other change in
condition or circumstances that in the Executive’s reasonable judgment makes it
materially more difficult for the Executive to carry out the duties and
responsibilities of his office that existed at any time within 90 days preceding
the date of a Change in Control or at any time thereafter;

               (ii)     a reduction in the Executive's base salary or any
failure to pay the Executive any compensation or benefits to which he is
entitled within five days of the date due;

               (iii)      the Company’s requiring the Executive to be based at
any place outside a 30-mile radius from the executive offices occupied by the
Executive immediately prior to a Change in Control, except for reasonably
required travel on the Company’s business which is not materially greater than
such travel requirements prior to the Change in Control;

               (iv)     the failure by the Company to (A) continue in effect
(without reduction in benefit level and/or reward opportunities) any material
compensation or employee benefit plan in which the Executive was participating
at any time within ninety (90) days preceding the date of a Change in Control or
at any time thereafter, unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Executive or (B)
provide the Executive with compensation and benefits, in the aggregate, at least
equal (in terms of benefit levels and/or reward opportunities) to those provided
for under each other employee benefit plan, program and practice in which the
Executive was participating at any time within 90 days preceding the date of a
Change in Control or at any time thereafter,

               (v)     the insolvency, or the filing by any person or entity,
including the Company or any of its subsidiaries, of a petition for bankruptcy
of the Company, or other relief under any other moratorium or similar law, which
petition is not dismissed within 60 days,

               (vi)     any material breach by the Company of this Agreement,

               (vii)     any purported termination of the Executive's employment
for Cause by the Company which does not comply with the terms of this Agreement;
or

               (viii)     the failure of the Company to obtain an agreement,
satisfactory to the Executive, from any Successors and Assigns to assume and
agree to perform this Agreement, as required by Section 6(a) hereof

Any event or condition described in clause (1) through (viii) above which occurs
prior to a Change in Control but which the Executive reasonably demonstrates (A)
was at the request of a Third Party, or (B) otherwise arose in connection with,
or in anticipation of, a Change in Control which actually occurs, shall
constitute Good Reason for purposes of this Agreement, notwithstanding that It
occurred prior to the Change in Control. The Executive’s right to terminate his
employment for Good Reason shall not be affected by his incapacity due to
physical or mental illness.

         (k)      "Notice of Termination" shall mean a written notice of
termination from the Company or the Executive which specifies an effective date
of termination, indicates the specific termination provision in this Agreement
relied upon, and sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment,

        (1)     "Pro Rata Bonus" shall mean an amount equal to the Bonus Amount
multiplied by a fraction the numerator of which is the number of days in the
applicable year through the Termination Date and the denominator of which is
365.

        (m)      "Successors and Assigns" shall mean a corporation or other
entity acquiring all or substantially all the assets and business of the Company
(including this Agreement), whether by operation of law or otherwise.

        (n)     "Termination Date" shall mean, in the case of the Executive's
death, his date of death, and in all other cases, the date specified in the
Notice of Termination.



[SIGNATURES ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its officers thereunto duly authorized, and the Executive has signed this
Agreement, effective as of the date first above written.



VESTA INSURANCE GROUP, INC.
By:   /s/   Norman W. Gayle III
Its:           President




J. GORDON GAINES, INC.
By:   /s/   Donald W. Thornton
Its:           Senior Vice President




VESTA FIRE INSURANCE CORPORATION
By:   /s/   James E. Tait
Its:           Chairman



        EXECUTIVE:

   /s/   W. Perry Cronin